DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Response to Amendment
Regarding the Office action mailed 04/20/2022, the rejection of claims 1, 12, 23 and 151-174 under 35 USC 112(a) for new matter is withdrawn in view of the amendment. New grounds of rejection are set forth below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, and 151-166 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 22, 27, 28, 31, 32, 33, 35, 42, 43 and 44 of U.S. Patent No. 10,908,157. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 32 of the ‘157 patent discloses (by virtue of dependency from ‘157 claims 1 and 31):
A method of detecting an analyte of interest in a sample comprising: a. contacting the sample with a surface comprising (i) a binding reagent for the analyte, 
['157 claim 1: "A method of detecting an analyte of interest in a sample comprising: a. binding the analyte to: (i) a surface, the surface comprising a capture reagent for the analyte..."]
and (ii) an anchoring reagent comprising an anchoring oligonucleotide, 
['157 claim 1: "...wherein the surface further comprises an anchoring reagent comprising an anchoring oligonucleotide sequence..."]
and binding the analyte to the binding reagent to form a surface-bound complex; 
['157 claim 1: "...thereby forming a complex on the surface comprising the capture reagent, the analyte..."]
b. contacting the surface-bound complex with a first detection reagent for the analyte comprising a first proximity probe and a second detection reagent for the analyte comprising a second proximity probe to form a detection complex comprising the binding reagent, the analyte, and the first and second detection reagents;
['157 claim 1: "...binding the analyte to: (i) a surface, the surface comprising a capture reagent for the analyte; (ii) a first detection reagent configured to bind to the analyte, the first detection reagent being linked to a first nucleic acid probe; and (iii) a second detection reagent configured to bind to the analyte, the second detection reagent being linked to a second nucleic acid probe; thereby forming a complex on the surface comprising the capture reagent, the analyte and the first and second detection reagents..."]
Note the only difference thus far appears to be the order in which these bindings occur; the '157 claim is generic, whereas instant claim 1 appears to require first binding the analyte to the capture reagent, and then binding the resulting complex to the first and second detection reagents. This is not a non-obvious distinction. See MPEP 2144.04(IV)(C), citing In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). 
 c. contacting the detection complex formed in (b) with one or more connector oligonucleotides comprising: (i) a first connector probe complementary to a first region of the first proximity probe and a first region of the second proximity probe, 
['157 claim 31: "...method of claim 1 wherein the extending comprises contacting the complex formed in step (a) with a first connector oligonucleotide sequence including a first connector probe sequence complementary to a first region of the first nucleic acid probe and a first region on the second nucleic acid probe..."
and (ii) a second connector probe complementary to a second non-overlapping region of the first proximity probe and a second non-overlapping region of the second proximity probe, 
['157 claim 31: "...and a second connector oligonucleotide comprising a second probe sequence complementary to a second non-overlapping region of the first nucleic acid probe and a second non-overlapping region of the second nucleic acid probe...]
and ligating the first and second connector probes to form a target oligonucleotide; 
['157 claim 31: "...method of claim 31 further comprising ligating the first and second connector oligonucleotides to form a circular target sequence..."]
'157 claim 32 does not disclose amplifying this "circular target sequence". However, '157 claim 22 (by way of dependency from claim 1) discloses:
d. amplifying the target oligonucleotide to generate an amplicon 
['157 claim 22: "...method of claim 1 wherein the extending comprises binding one or both of the first nucleic acid probe or the second nucleic acid probe to a template nucleic acid sequence, forming a circular nucleic acid template, and amplifying the circular template by rolling circle amplification..."]
comprising (i) a plurality of detection oligonucleotides
['157 claim 1: "...wherein the extended sequence further comprises one or more labeled bases, or the extended sequence further comprises one or more detection sequences...]
and (ii) an anchoring oligonucleotide complement, wherein the anchoring oligonucleotide complement is complementary to the anchoring oligonucleotide; 
['157 claim 1: "...the extended sequence comprising an anchoring oligonucleotide sequence complement that is complementary to the anchoring oligonucleotide sequence...]
e. hybridizing the anchoring oligonucleotide to the anchoring oligonucleotide complement; 
['157 claim 1: "...hybridizing the anchoring oligonucleotide sequence to the anchoring oligonucleotide sequence complement..."]
f. hybridizing a plurality of detection probes to the plurality of detection oligonucleotides; and g. measuring the amount of detection probes bound to the surface, thereby detecting the analyte
['157 claim 1: "...contacting the extended sequence with a plurality of labeled probes complementary to the one or more detection sequences, thereby detecting the analyte of interest in the sample...]
Thus, '157 claim 32 in combination with '157 claim 22 render at least instant claim 1 obvious.
Regarding instant claim 12, the only difference compared to instant claim 1 is that in claim 1, the sample (i.e. the analyte) is first contacted with the surface bearing the analyte binding reagent, and this complex is then contacted with the first and second detection reagents, while in claim 12, the sample (i.e. the analyte) is first contacted with the first and second detection reagents, and this complex is then contacted with the surface bearing the analyte binding reagent. As mentioned above, this is not a non-obvious distinction. See MPEP 2144.04(IV)(C), citing In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Regarding instant claim 151, ‘157 claims 3, 5 and 7 disclose, respectively, that the capture reagent, the first detection reagent, and the second detection reagent are antibodies.
Regarding instant claim 152, ‘157 claim 27 discloses isothermal amplification.
Regarding instant claim 153, ‘157 claim 28 discloses rolling circle amplification.
Regarding instant claim 154, ‘157 claim 1 discloses: “contacting the extended sequence with a plurality of labeled probes complementary to the one or more detection sequences”. Thus, each detection probe has a detectable label. Also, ‘157 claim 42 discloses: “each labeled probe of the plurality of labeled probes comprises a detectable label, and wherein the method further comprises measuring the detectable label and correlating the measurement to the amount of analyte in the sample”.
Regarding instant claim 155, ‘157 claim 43 discloses: “wherein the detectable label is measured by a measurement of light scattering, optical absorbance, fluorescence, chemiluminescence, electrochemiluminescence (ECL), bioluminescence, phosphorescence, radioactivity, magnetic field, or combinations thereof”.
Regarding instant claim 156, ‘157 claim 44 discloses: “wherein the detectable label is an ECL label”.
Regarding instant claim 157, ‘157 claim 33 discloses: “wherein the surface comprises a particle”.
Regarding instant claim 158, ‘157 claim 35 discloses: “wherein the surface comprises a well of a multi-well plate”.
Regarding instant claim 159, ‘157 claims 3, 5 and 7 disclose, respectively, that the capture reagent, the first detection reagent, and the second detection reagent are antibodies.
Regarding instant claim 160, ‘157 claim 27 discloses isothermal amplification.
Regarding instant claim 161, ‘157 claim 28 discloses rolling circle amplification.
Regarding instant claim 162, ‘157 claim 1 discloses: “contacting the extended sequence with a plurality of labeled probes complementary to the one or more detection sequences”. Thus, each detection probe has a detectable label. Also, ‘157 claim 42 discloses: “each labeled probe of the plurality of labeled probes comprises a detectable label, and wherein the method further comprises measuring the detectable label and correlating the measurement to the amount of analyte in the sample”.
Regarding instant claim 163, ‘157 claim 43 discloses: “wherein the detectable label is measured by a measurement of light scattering, optical absorbance, fluorescence, chemiluminescence, electrochemiluminescence (ECL), bioluminescence, phosphorescence, radioactivity, magnetic field, or combinations thereof”.
Regarding instant claim 164, ‘157 claim 44 discloses: “wherein the detectable label is an ECL label”.
Regarding instant claim 165, ‘157 claim 33 discloses: “wherein the surface comprises a particle”.
Regarding instant claim 166, ‘157 claim 35 discloses: “wherein the surface comprises a well of a multi-well plate”.

Claims 23 and 167-174 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 22, 27, 28, 31, 32, 33, 35, 42, 43 and 44 of U.S. Patent No. 10,908,157 in view of Lizardi (US 5,854,033, IDS reference). The claims of the ‘157 patent are discussed above. Those claims do not disclose or suggest a format where a plurality of different binding reagents and associated anchoring reagents are present on the surface so as to assay for a plurality of analytes.
Lizardi disclosed a surface based proximity ligation assay (figure 9) where ligation-mediated rolling circle amplification (LM-RCA) was performed as the detection, and wherein the amplification products were detected in an array-based format (figure 10, bottom).
It would have been obvious to modify the method disclosed in the claims of the ‘157 patent to affix multiple different binding reagents and associated anchoring reagents to the same surface and perform an array-based method, such as in Lizardi, in order to provide the benefit of testing for several analytes simultaneously.

Claims 1, 12, 151-154 and 159-162 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, 11, 15 and 20 of U.S. Patent No. 10,408,823 in view of Gullberg (US 2014/0194311, IDS reference).
Regarding instant claim 1, ‘832 claim 20 discloses (by way of dependency from ‘832 claim 1):
A method of detecting an analyte of interest in a sample comprising: 
‘832 claim 1: “A method of detecting an exosome in a sample comprising…”.
a. contacting the sample with a surface comprising (i) a binding reagent for the analyte, and (ii) an anchoring reagent comprising an anchoring oligonucleotide, 
‘832 claim 1: “…binding the exosome to: (i) a capture reagent on a surface comprising the capture reagent for the exosome, wherein the surface also comprises an anchoring reagent comprising an anchoring oligonucleotide sequence complementary to an amplicon sequence…”.
and binding the analyte to the binding reagent to form a surface-bound complex; 
‘832 claim 1: “…binding the exosome to: (i) a capture reagent on a surface comprising the capture reagent for the exosome, wherein the surface also comprises an anchoring reagent comprising an anchoring oligonucleotide sequence complementary to an amplicon sequence…”.
b. contacting the surface-bound complex with a first detection reagent for the analyte comprising a first proximity probe and a second detection reagent for the analyte comprising a second proximity probe to form a detection complex comprising the binding reagent, the analyte, and the first and second detection reagents; 
‘823 claim 1: “…binding the exosome to…(ii) a first detection reagent for the exosome that is linked to a first nucleic acid probe; and (iii) a second detection reagent for the exosome that is linked to a second nucleic acid probe; thereby forming a complex on the surface comprising a binding reagent, the exosome and the first and second detection reagents…”.
Note, the ‘823 claim does not indicate whether the analyte (the exosome) is bound to the capture reagent on the surface first, followed by binding the analyte to the first and second detection reagents, or whether the analyte is bound to the detection reagents first, followed by binding to the capture reagent, or whether all components are contacted with one another simultaneously. However, the order of the binding steps does not amount to a non-obvious distinction; see MPEP 2144.04(IV)(C), citing In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
c. contacting the detection complex formed in (b) with one or more connector oligonucleotides comprising: (i) a first connector probe complementary to a first region of the first proximity probe and a first region of the second proximity probe, and (ii) a second connector probe complementary to a second non-overlapping region of the first proximity probe and a second non-overlapping region of the second proximity probe, 
‘823 claim 20: “…contacting the complex formed in step (a) with a first connector oligonucleotide sequence including a first connector probe sequence complementary to a first region of the first probe and a first region on the second probe, and a second connector oligonucleotide comprising a second probe sequence complementary to a second non-overlapping region of the first probe and a second non-overlapping region of the second probe.”
d. [generating a sequence] comprising (i) a plurality of detection oligonucleotides and (ii) an anchoring oligonucleotide complement, wherein the anchoring oligonucleotide complement is complementary to the anchoring oligonucleotide; 
‘823 claim 1: “…extending the second probe to form an extended sequence comprising an anchoring oligonucleotide sequence complement that is complementary to the anchoring oligonucleotide sequence…”. 
‘823 claim 10: “…wherein the extended sequence further comprises one or more detection sequences and the measuring step further comprises contacting the extended sequence with a plurality of labeled probes complementary to the one or more detection sequences.”
e. hybridizing the anchoring oligonucleotide to the anchoring oligonucleotide complement; 
‘823 claim 1: “…hybridizing the anchoring oligonucleotide sequence to the anchoring oligonucleotide sequence complement…”.
f. hybridizing a plurality of detection probes to the plurality of detection oligonucleotides; 
‘823 claim 10: “…wherein the extended sequence further comprises one or more detection sequences and the measuring step further comprises contacting the extended sequence with a plurality of labeled probes complementary to the one or more detection sequences.”
Regarding instant claim 12, the only difference compared to instant claim 1 is that in claim 1, the sample (i.e. the analyte) is first contacted with the surface bearing the analyte binding reagent, and this complex is then contacted with the first and second detection reagents, while in claim 12, the sample (i.e. the analyte) is first contacted with the first and second detection reagents, and this complex is then contacted with the surface bearing the analyte binding reagent. As mentioned above, this is not a non-obvious distinction. See MPEP 2144.04(IV)(C), citing In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Regarding instant claims 151 and 159, ‘823 claim 5 discloses that the capture reagent and the first and second detection reagents are antibodies.
Regarding instant claims 152 and 160, ‘823 claim 15 discloses “wherein the extending step comprises PCR (Polymerase Chain Reaction), LCR (Ligase Chain Reaction), SDA (Strand Displacement Amplification), 3SR (Self-Sustained Synthetic Reaction), or isothermal amplification methods”.
Regarding instant claims 153 and 161, ‘823 claim 11 discloses “wherein the extending step comprises binding the second probe to a template nucleic acid sequence, forming a circular nucleic acid template, and extending the circular template by rolling circle amplification”.
Regarding instant claims 154 and 162, ‘823 claim 10 discloses “the measuring step further comprises contacting the extended sequence with a plurality of labeled probes complementary to the one or more detection sequences”.

The ‘823 claims do not disclose “ligating the first and second connector probes to form a target oligonucleotide” as recited in instant claim 1, or that the “extended sequence” represents an “amplicon” of such “target oligonucleotide”. However, ‘823 claim 1 recites that the “anchoring oligonucleotide sequence” is “complementary to an amplicon sequence”, and recites that the “extended sequence” comprises “an anchoring oligonucleotide sequence complement that is complementary to the anchoring sequence”, and further recites “hybridizing the anchoring oligonucleotide sequence to the anchoring oligonucleotide sequence complement”. Therefore, it would have been obvious that the “extended sequence” represents the “amplicon” referred to earlier in the claim.
Also, while the ‘823 claims disclose measuring the amount of the “extended sequence” (‘823 claim 1) and that “the measuring step further comprises contacting the extended sequence with a plurality of labeled probes complementary to the one or more detection sequences” (‘823 claim 10), the ‘823 claims do not lead one by the nose by disclosing “measuring the amount of detection probes bound to the surface, thereby detecting the analyte” as recited in instant claim 1, step g, or measuring the detectable label” as recited in instant claim 154. However, since the ‘823 claims disclose measuring the “amount” of extended sequence, and disclose that the “measuring” comprises contacting the extended sequence with labeled probes, it would have been obvious to determine the “amount” of extended sequence by determining the “amount” of labeled probes bound thereto. 

Gullberg discloses an assay in which two co-localized proximity probes were contacted with two “connector probes” (referred to in figure 1 as “backbone oligo” and “splint oligo”) such that each connector hybridized with a sequences in each connector probe, ligated the connector probes to form a circular molecule, and extended one of the proximity probes around the circle by rolling circle generation to produce an amplicon containing multiple copies of a sequence to which labeled probes hybridized. See figure 1. 

It would have been obvious, when practicing the method disclosed by the ‘823 claims, to ligate the connector probes to form a circular molecule, and extend the second proximity probe around this circular molecule, to produce an amplicon, and to hybridize detector probes to this amplicon so as to detect the presence of the analyte, since Gullberg disclosed a similar proximity-based amplification and detection assay, and disclosed this manner of producing a signal. This represents nothing more than selecting a prior art technique for generating a signal based on co-localized proximity probes.

Claims 23 and 167-170 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, 11, 15 and 20 of U.S. Patent No. 10,408,823 in view of Gullberg (US 2014/0194311, IDS reference) and Lizardi (US 5,854,033, IDS reference).
The claims of the ‘823 patent are discussed above. Those claims do not disclose or suggest a format where a plurality of different binding reagents and associated anchoring reagents are present on the surface so as to assay for a plurality of analytes.
Lizardi disclosed a surface based proximity ligation assay (figure 9) where ligation-mediated rolling circle amplification (LM-RCA) was performed as the detection, and wherein the amplification products were detected in an array-based format (figure 10, bottom).
It would have been obvious to modify the method disclosed in the claims of the ‘823 patent to affix multiple different binding reagents and associated anchoring reagents to the same surface and perform an array-based method, such as in Lizardi, in order to provide the benefit of testing for several analytes simultaneously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637